Motion by petitioner (1) to vacate the automatic stay of the enforcement of a judgment of the Supreme Court, Kings County, entered July 21,1980, and (2) to compel the appellant to return to him two payments of $4,921.88, each with interest, representing the overpayment made by him as a result of an overassessment on his real property. Cross motion by appellant to modify this court’s order dated September 5,1980, so as to enlarge the time to perfect the appeal to the January, 1981 term, and continue the automatic stay pending determination of the appeal. Motion denied and cross motion granted. Order dated September 5,1980 amended so as to require the appellant to perfect the appeal for the January, 1981 term, which begins January 5, 1981; appeal ordered on the calendar for said term. The respondent’s brief must be served and filed on or before December 10,1980. Although we again grant an enlargement of time to the appellant, we are not unaware of the city’s practice of delay in prosecution of cases against it. (See, e.g., McDonald v City of New York, NYLJ, Oct. 29,1980, p 11, col 6 [App Div, 2d Dept].) We urge upon the city quicker observance of the objective of prompt resolution of disputes through expeditious adjudication lest the merits of its cases and judicial economy suffer. Our patience is not boundless. Lazer, Mangano and Weinstein, JJ., concur.